UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7405



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RUSSELL LEE EBERSOLE,

                                            Defendant - Appellant.


                            No. 07-6197



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


RUSSELL LEE EBERSOLE,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:03-cr-00112-LMB)


Submitted: July 24, 2007                    Decided:   July 26, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Russell Lee Ebersole, Appellant Pro Se. Thomas Higgins McQuillan,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Following his convictions on twenty-five counts of wire

fraud, in violation of 18 U.S.C.A. § 1343 (West Supp. 2007), and

two   counts   of   presenting   false    claims   to   the   government,   in

contravention of 18 U.S.C. § 287 (2000), and his unsuccessful

appeal of his convictions, Russell Lee Ebersole filed post-judgment

motions which are the subject of these consolidated appeals. In

Appeal No. 07-6197, Ebersole challenges the district court’s orders

denying his motion for a new trial and related motions, and denying

his motion for reconsideration.          We have reviewed the record and

find no reversible error.        Accordingly, we affirm for the reasons

stated by the district court. United States v. Ebersole, No. 1:03-

cr-00112-LMB (E.D. Va.     July 25, 2006 & Jan. 26, 2007).         In Appeal

No. 06-7405, Ebersole appeals the district court’s order denying

his motion for immediate release.         By failing to raise this claim

in his informal brief, Ebersole has waived this issue.               See 4th

Cir. R. 34(b).       Ebersole’s motion to stay the subject appeals

pending his recovery from surgery is denied.            We also deny as moot

his motion for a stay or extension of time to file his informal

brief in Appeal No. 07-6197.             We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED


                                    - 3 -